Exhibit 10.13

 

LOGO [g657205g1208073642133.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207

 

 

PA-3157-LA-06981

September 14th, 2018

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:   

Mr. Kevin Burkhart

Managing Director — Aircraft Acquisitions & Sales

Subject:    [*] References:    Purchase Agreement 3157 between the Boeing
Company (Boeing) and Federal Express Corporation (Customer) dated November 7,
2006 relating to 777-Freighter Aircraft (Purchase Agreement)

All terms used but not defined in this letter shall have the same meaning as in
the Purchase Agreement.

1. [*]

2. [*]

3. Confidentiality. Customer understands and agrees that the information
contained herein represents confidential business information and has value
precisely because it is not available generally or to other parties. Customer
agrees to limit the disclosure of its contents to employees of Customer with a
need to know the contents for purposes of helping Customer perform its
obligations under the Purchase Agreement and who understand they are not to
disclose its contents to any other person or entity without the prior written
consent of Boeing.

 

PA-3157-LA-06981    BOEING PROPRIETARY    Page 1

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

LOGO [g657205g1206103702032.jpg]

Very truly yours,

 

       THE BOEING COMPANY   By  

/s/ Dennis A. Toy

  Its  

Attorney-In-Fact

    ACCEPTED AND AGREED TO this

 

    Date:  

September 14, 2018

 

    FEDERAL EXPRESS CORPORATION     By  

/s/ Kevin A. Burkhart

    Its  

Vice President

 

 

PA-3157-LA-06981

   BOEING PROPRIETARY    Page 2